UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50385 Phototron Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1588927 (I.R.S. Employer Identification No.) 20259 Ventura Boulevard, Woodland Hills, CA 91364 (Address of principal executive offices and zip code) (818) 992-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yeso No þ As of May 13, 2011 there were 139,283,683 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Periods Ended March 31, 2011 and 2010 4 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) For the Three Months Ended March 31, 2011 5 Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Month Periods Ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosure About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION 19 Item 6. Exhibits. 19 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements PHOTOTRON HOLDINGS, INC. Condensed Consolidated Balance Sheets March 31, December 31, ASSETS (unaudited) Current Assets Cash $ $ Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net - Lease deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (Deficiency) Current Liabilities Accounts payable $ $ Accrued liabilities Notes payable Note payable, related party Total current liabilities Commitments and contingencies Stockholders' equity(deficiency) Common stock, $0.0001 par value; 200,000,000 shares authorized; 139,283,683 and 78,372,884 shares issued and outstanding respectively Additional paid-in capital ) Accumulated deficit ) ) Total stockholders' equity (deficiency) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ See accompanying notes to these condensed consolidated financial statements. 3 PHOTOTRON HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited) For the Three Month Periods Ended March 31, 2011 and 2010 Three Months Ended Three Months Ended March 31, 2011 March 31, 2010 Revenue $ $ Cost of goods sold Gross profit General and administrative expenses Income (loss) from operations ) Other expenses Reverse merger expenses - Interest expense, net Net income (loss) $ ) $ Earnings (loss) per share - basic and diluted $ ) $ Weighted average shares outstanding - basic and diluted See accompanying notes to these condensed consolidated financial statements. 4 PHOTOTRON HOLDINGS, INC. Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) For the Three Months Ended March 31, 2011 Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2010 $ $ ) $ ) $ ) Common stock issued for cash - Shares issued upon reverse merger ) - - Fair value vesting of stock options - - - Net loss - - - ) ) Balance, Balance, March 31,2011 $ $ $ ) $ See accompanying notes to these condensed consolidated financial statements. 5 PHOTOTRON HOLDINGS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Month Periods Ended March 31, 2011 and 2010 Three Months Three Months March 31, 2011 March 31, 2010 Cash Flows from Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile netincome (loss) to net cash Provided by (used in) operating activities: Depreciation - Fair value of vested options - Merger related expenses Changes in operating assets and liabilities: Inventories ) ) Prepaid expenses and other current assets ) Lease deposits ) - Accounts payable ) Accrued liabilities ) Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities: Cash paid in reverse merger ) - Purchase of property and equipment ) - Net cash (used in) investing activities ) - Cash Flows from Financing Activities: Principal payments on note payable ) ) Payments on related party notes payable ) - Proceeds from issuance of common stock - Net cash provided by (used in) financing activities ) Net increase in cash Cash Beginning of Year Cash End of Year $ $ Supplemental Cash Flow Information: Cash paid for interest $ $ Cash paid for taxes $
